A0245B (Rev. l 1/16} Judgment in a Criminal Case

 

 

 

 

 

 

 

Sheet l
UNITED STATES DisTRlCT CoURT
Western District of Washington
UNITED STATES OF AMERICA JU])GMEN'I` IN A CRIMINAL CASE
v.
DALE KEITH MAGDEN Case Nurnber: 22l8CROOl4SBAT-001
USM Nurnber: N/'A
Nancy Tenney
Defendant’s Attorncy
THE ])EFENDAN'I`:

pleaded guilty to count(s) l of the lnformation
l:l pleaded nolo contendere to count(s)

 

which was accepted by the court.
l:| was found guilty on count(s)

 

after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
42 U.S.C. §1307(a) Social Security Fraud 2/16/'2017 l

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to
the Sentencing Reform Act of l984.
|j The defendant has been found not guilty on count(s)

 

|:| Count(s) l:l is |j are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for thi_s district within _30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this Jud_gment are _fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorne aterial changes in economic circumstances

'd'€“,f:"”' bifij
SS]S 3111 ner €S O\’l'iey 7 ‘ ¢
clinton 2,<1|z ?MY§

Date cflmposition'/ot`.il.idg%,,7 3

Signature of Jud§e V /

The Honorable Bi'ian A. Tsuchida

Chief United States Magistrate .ludgc
Name and Title ofJ?c

101 2¢//2@/5/

Date

A0245B (Rev. l l/'16) Jadgment in a Criminal Ca_se
Sheet 4 _ Probation

Judgmcnt _ Page 2 of6

DEFENDANT: DALE KEITH MAGDEN
CASE NUMBER: 2:l 8CR0014SBAT-001

PROBATI N
The defendant is hereby sentenced to probation for a term of : ' I/F,P (:g

\ \/Oeiv§

~’ l

 

MANDATORY CONDITIONS

You must not commit another federal, state or local crime
. You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use of a controlled substance You must submit to_onc dru test within 15 days
of the day you were sentenced and at least two periodic drug tests thereafter, as determined by t e court.
The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse (check y*qvplicab!e)

[\)>_~

4. |:l You must cooperate in the collection of DNA as directed by the probation cfticer, (check granp£icab!e)

5. l:| You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
§ 20901, et Seq.) as directed by the probation oft`icer, the Bureau ofPrisons, or any state sex offender registration
agency in which you reside, Work, are a student, or were convicted of a qualifying offense (checkgrapp!c'cab£e)

6. l:| You must participate in an approved program for domestic violence (check §appli'mble)

7. You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (caecky‘"cg)phmble)

8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9. lf this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment

0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessmentsl

You rn_ust com ly with the standard conditions that have been adopted by this court as well as with any additional
conditions on t e attached pages

A0245B (Rev. l l/lé) Judgment in a Criminal Case
Sheet 4A _ Probation

 

ludgment - Page 3 of6
DEFENDANT: DALE KEITH MAGDEN
CASE NUl\/IBER: 2:18CR0014SBAT-00l

STAN])ARI) CONDITIONS OF SUPERVISION

As part of your probation7 ou must comply with the following standard conditions of supervision These conditions are
imposed because they esta lish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of_ th_e time ou we_re sentenced, unless the probation officer instructs you to report to a different probation office or
within a di ferent time frame

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You r_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to chan e where ou live or anything about your
living arrangements (such as the peo le you live with), you must notify the pro ation of icer at least 10 days before the
change If notifying the probation of icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware o a change or expected c ange.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the _
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doin so. lf you plan to chan e where you work or anythin about your work
(such as your position or yourjob res onsibi ities), you must notify t_ e probation officer at least_l' days before the
change lf notifying the probation of icer at least 10 days iri advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. if you are arrested or questioned by a law enforcement officcr, you must notify the probation officer within 72 hours.

lO. You must not own, possess, or have access to a firearm, ammunition destructive dev_ice,_ o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

l l. _You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (including_ an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti led the person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of thisjudgment containing these conditions For further information regarding these conditions, sec Overvi'ew ofProbarfon
and Supervi`.sed Relense Condi'ti'ons, available at www.uscourts.gov.

Defendant’s Signature Date

 

AOMSB (Rev‘ 11/16) Judgment in a Criminal Case
Sheet 4D j Probation

DEFENDANT: ])ALE KEITH MAGDEN
CASE NUMBER: 2:lSCR00148BAT-O()l

SPECIAL CON])ITIONS OF SUPERVISION

.ludgrnent _ Page 4 of6

l. The defendant shall abstain from the use of alcohol and/or all other intoxicants during the period of
supervision and enter into alcohol treatment as directed by the supervising probation officer.

2. Defendant must contribute towards the cost of any programs, to the extent defendant is financially able
to do so, as determined by the U.S. Probation Officer.

3. The defendant shall provide the probation officer With access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's federal income
tax retums.

4. The defendant shall disclose all assets and liabilities to the probation office The defendant shall not
transfer, sell, give away, or otherwise convey any asset, without first consulting with the probation
office

5. The defendant shall maintain a single checking account in his name The defendant shall deposit into
this account all income, monetary gains, or other pecuniary proceeds, and make use of this account for
payment of all personal expenses This account, and all other bank accounts, must be disclosed to the
probation office

  

monitoring speciali .

7. Restitution in the amount of $60,696 is due immediately Any unpaid amount is to be paid during the
period of supervision in monthly installments of not less than 10% of his or her gross monthly
household income lnterest on the restitution shall be waivcd.

8. The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers,
computers (as defined in 18 U.S.C. §lOBO(e)(l)), other electronic communications or data storage
devices or media, or office, to a search conducted by a United States probation officer, at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
violation of a condition of supervision Failure to submit to a search may be grounds for revocation
The defendant shall warn any other occupants that the premises may be subject to searches pursuant to
this condition

A024SB (Revi l l!ld) Judgment in a Crirninal Case
Sheet 5 _ Crirninal Monetary Penalties

 

 

Judgrrrent j Page 5 of6

DEFENDANT: DALE K_EITH MAGDEN
CASE NUMBER: 2118CR00148BAT-00]

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Asscssment .]VTA Assessrnent* Fine Restitution
TOTALS $ 25.00 N/A Waived 60,696.00
E The determination Of restitution is deferred until . An Amended.]udgment in a Crr`mr`rr.cr] Case (AO 245C)

will be entered after such determination

The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal

victims must be paid before the United States is paid.

 

 

Name of Payee Total Loss°" Restitution ordered Priority or Percentage
Social Security Administration 60,696 60,696 100%
TOTALS $60,696.00 $60,696.00

 

]:| Restitution amount ordered pursuant to plea agreement $

 

|:l The defendant must pay interest on restitution and a fine of more than $2,5 00, unless the restitution or fine is paid in full before
the fiReenth day after the date of thejudgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612{g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is Waived for the ij fine restitution
|:i the interest requirement for the |:l fine l:| restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived

* Justice for Victims of Trafficl<ing Act of2015, Pub. L. No. 114-22.
** F indings for the total amount of losses are required under Chapters lO9A, llO, llOA, and l l3A of Title 18 for

offenses committed on or after September 13, 1994, but before April 23, 1996.

A0245B (Rev. ll/lti) Judgrnent in a Crirninal Case
__Sheet 6 _ Schedule of Payments

 

 

 

Judgment j Page 6 0f6
DEFENDANT: DALE KEITH MAGDEN
CASE NUMBER: 2:18CROOl48BAT-001

SCHEDULE ()F PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

l PAYl\/IENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerlc‘s Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or $25.00 per quartcr,
whichever is greater, to be collected and disbursed in accordance with the lnmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than IO% of the defendants gross
monthly household income, to commence 30 days after release from imprisonment

ij During the period ofprobation, in monthly installments amounting to not less than 10% of the defendants gross monthly
household income, to commence 30 days after the date of this judgment

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the Court, the United States Probation Office, and the United States Attorney's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ Inmate Financial Responsibility Program are made to the United States District Court,

Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
[:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers mcfadng dej%rrdaar number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

